FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA ,                     No. 11-50471
            Plaintiff-Appellee,
                                                 D.C. No.
                  v.                       3:10-cr-04188-DMS-1
                                            Southern District of
 ROBERTO BUSTOS-OCHOA ,                    California, San Diego
         Defendant-Appellant.
                                                   ORDER


                       Filed April 22, 2013

Before: Dorothy W. Nelson and Diarmuid F. O’Scannlain,
 Circuit Judges, and James K. Singleton, Senior District
                        Judge.*


                              ORDER

    The opinion filed in this case on December 18, 2012 is
hereby amended as follows:

    On page 5 of the slip opinion, lines 29–32, delete the
following citation: “See 8 U.S.C. § 1229c(a)(1) (noting that
aliens deportable under 8 U.S.C. § 1227(1)(2)(A)(iii)—the
aggravated felony statute—are not eligible for voluntary

 *
   The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for Alaska, sitting by designation.
2           UNITED STATES V . BUSTOS-OCHOA

departure).” Replace this citation with the following: “See
8 C.F.R. § 1240.26(b)(1) (noting that aliens who have “been
convicted of a crime described in section 101(a)(43) of the
Act”—the section defining aggravated felonies—are not
eligible for voluntary departure); see also 8 U.S.C. § 1229c(e)
(“The Attorney General may by regulation limit eligibility for
voluntary departure under this section for any class or classes
of aliens.”).”

    With this amendment, the panel has voted to deny the
petition for rehearing and rehearing en banc. The panel has
voted unanimously to deny the petition for rehearing. Judge
O’Scannlain has voted to deny the petition for rehearing en
banc, and Judges Nelson and Singleton have so
recommended. The full court has been advised of the petition
for rehearing en banc, and no judge has requested a vote on
whether to rehear the matter en banc. Fed. R. App. P. 35.

    The petition for rehearing and petition for rehearing en
banc is DENIED. No further petitions for panel rehearing or
for rehearing en banc will be entertained.